      Case 2:21-cv-01304-ER Document 25 Filed 04/15/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Franklin University,             :    CIVIL ACTION
                                 :    NO. 21-1304
         Plaintiff               :
    v.                           :
                                 :
CGFNS International, Inc.,       :
                                 :
         Defendant               :


                                 ORDER

         AND NOW, this 15th day of April, 2021, it is hereby

ORDERED that a status and scheduling conference will be held via

video conference on April 30, 2021, at 2:00 P.M. The Court will

supply a link soon through which the parties will be able to

participate.

         It is FURTHER ORDERED that the parties shall meet and

confer and submit to the Court a Rule 26(f) report setting forth

the position of the parties as to how to proceed (if at all)

with the case no later than April 25, 2021.

         AND IT IS SO ORDERED.



                           __________________________
                           EDUARDO C. ROBRENO, J.
